* * * * * * * * * * *
Based upon information contained in I.C. File LH-0357 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Wayne Edward Yarborough, was a Fire Lieutenant with the Waynesville Fire Department at the time of his death on 5 March 2006.
2. Decedent's death occurred in the course and scope of his employment as follows: On 5 March 2006, decedent was on call fighting a brush fire from 5:20 pm until 6:00 pm. Following his release from the fire scene, decedent returned home. Approximately one hour later, decedent collapsed while in the bathroom. Decedent was transported to the emergency room and pronounced dead at 7:45 pm.
3. The certificate of death lists the cause of death as "hypertensive atherosclerolia cardiovascular disease."
4. Decedent is survived by his wife, Patsy Yarborough, who resided with decedent at the time of his death. Decedent is also survived by two children who are not minors, Beverly Yarborough Fisher, born on 4 March 1970, and Dwayne Edward Yarborough, born on 3 July 1971.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was a 38 year veteran of the Waynesville Fire Department at the time of his death on 5 March 2006.
2. Decedent's death occurred within 24 hours after responding to an emergency situation; therefore, it is presumed that decedent was killed in the line of duty. N.C. Gen. Stat. §143-166.2(c).
3. Decedent is survived by his wife, Patsy Yarborough, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Patsy Yarborough as the qualified surviving spouse of Wayne Edward Yarborough payable as follows: the sum of $20,000.00 shall be paid immediately to Patsy Yarborough. Thereafter, the sum of $10,000.00 shall be paid annually to Patsy Yarborough as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Patsy Yarborough becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 1st day of November, 2006.
                                         S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER